Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 20, 2011                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  142566(76)(77)(80)(84)(86)                                                                                         Justices
  142568

                                                                   SC: 142566, 142568
                                                                   COA: 297446. 297447
  In re MAYS, Minors.                                              Wayne CC Family Division:
  _________________________________                                09-485821


         On order of the Chief Justice, the motion for temporary admission to practice of
  Michelle A. Scott is granted. Motions by the National Association of Counsel for
  Children and by the American Civil Liberties Union Fund of Michigan for leave to file
  briefs amicus curiae are granted. The motion by the lawyer guardian ad litem for the
  minor children regarding the allocation of time for oral argument is considered and the
  argument is directed to proceed as follows: Appellant Phillips, 20 minutes; Appellant
  Mays, 20 minutes, Appellee Department of Human Services, 20 minutes and the minor
  children by their lawyer guardian ad litem, 20 minutes.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 20, 2011                  _________________________________________
                                                                              Clerk